UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                      SEALED ORDER

MICHAEL MCCANTS,                                             19 Cr. 235 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this action previously

scheduled for November 25, 2019 is adjourned to January 2, 2020 at 10:00 a.m. in

Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

               Upon the application of the United States of America, by and through

Assistant United States Attorney Sheb Swett, and with the consent of Michael McCants,

by and through his counsel, Harold Ramsey Jr., it is hereby ORDERED that the time

from November 25, 2019 through January 2, 2020 is excluded under the Speedy Trial

Act, Title 18, United States Code, Section 3161(h)(7)(A). The Court finds that the

granting of such a continuance serves the ends of justice and outweighs the best interests

of the public and the defendant in a speedy trial, because it will allow the parties time to

engage in further discussions concerning a possible disposition of this matter.

Dated: New York, New York
       November.l.l, 2019
                                               SO ORDERED.



                                               Paul G. Gardephe
                                               United States District Judge
